Citation Nr: 0612361	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  99-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to a compensable evaluation for nonspecific 
synovitis of the left third metacarpal joint.

2.	Entitlement to an initial compensable evaluation for a 
surgical scar at the web of the left hand, between the 
index and middle fingers.

3.	Entitlement to special monthly compensation (SMC) based 
on loss of use of a finger of the left hand.

4.	Entitlement to a 10 percent evaluation pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
February 1981.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In January 2005, the Board remanded the veteran's case to the 
RO for further evidentiary development.


FINDINGS OF FACT

1.	Giving the veteran the benefit of the doubt, the 
veteran's service-connected nonspecific synovitis of the 
left third metacarpal joint is manifested evidence of 
intermittent left hand swelling and numbness and 
subjective complaints of pain, but essentially full 
range of motion.

2.	The veteran's service-connected surgical scar in the web 
of his left hand is well-healed, barely visible, and 
essentially asymptomatic, aside from subjective 
complaints of pain.

3.	The veteran's ability to grasp objects with his left 
hand is clinically reported to be essentially normal; he 
does not have impairment of his left hand such that no 
effective function remains other than that which would 
be equally well served by an amputation stump at the 
elective site with use of a suitable prosthetic 
appliance.

4.	The veteran's claim for benefits pursuant to 38 C.F.R. 
§ 3.324 is rendered moot.


CONCLUSIONS OF LAW

1.	Resolving the doubt in the veteran's favor, the 
schedular criteria for a 10 percent evaluation for 
nonspecific synovitis of the left third metacarpal joint 
are met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.71a, Diagnostic Code (DC) 5020-5003, 5226, 5229 
(2005).

2.	The schedular criteria for an initial compensable rating 
for a surgical scar at the web of the left hand, between 
the index and middle fingers, are not met. 38 U.S.C.A. § 
1155, 5100-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.31, 4.118, DC 7805 (2002), 
effective prior to Aug. 30, 2002; 38 C.F.R. §§ 3.102, 
3.159, 4.31, 4.118, DC 7805 (2005), effective Aug. 30, 
2002.

3.	The criteria for the award for special monthly 
compensation based on the loss of use of a finger of the 
left hand have not been met.  38 U.S.C.A. §§ 1114(k), 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 4.63 (2005).

4.	The criteria for a 10 percent evaluation for multiple 
noncompensable service- connected disabilities under the 
provisions of 38 C.F.R. § 3.324 are not met and the 
claim is rendered moot by the Board's decision herein.  
38 C.F.R. § 3.324 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, while 
the veteran's increased rating claim for his nonspecific 
synovitis of the third metacarpal is being granted, the Board 
leaves to the RO the assignment of the proper effective date 
for this award, and, as set forth below, there can be no 
possibility of prejudice to the veteran.  As set forth 
herein, no additional notice or development is indicated in 
the veteran's claims. 

In September and October 2003, and in January 2005, the RO 
provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  The 
RO issued a detailed October 1999 statement of the case (SOC) 
and October 1999, May 2004, and October 2005 supplemental 
statements of the case (SSOCs) in which he and his 
representative were advised of all the pertinent laws and 
regulations, including those regarding increased ratings, SMC 
and a 10 percent evaluation pursuant to 38 C.F.R. § 3.324.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the documents issued by the 
RO clarified what evidence would be required to establish 
increased ratings, SMC, and benefits pursuant to 38 C.F.R. 
§ 3.324.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the October 2005 SSOC contained 
pertinent language from the new reasonable doubt and duty-to-
assist regulations codified at 38 C.F.R. §§3.102 and  3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court  has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background

In a July 1990 rating decision, the RO granted service 
connection and a non-compensable disability evaluation for 
nonspecific synovitis of the left third metacarpal joint.

In July 1998, the RO received the veteran's current claim for 
an increased rating for his service-connected left hand 
disability, in which he also sought compensation for a 
surgical scar of his left hand, SMC, and benefits pursuant to 
38 C.F.R. § 3.324.

The evidence of record includes VA medical records and 
examination reports dated from 1997 to 2005.

The VA medical records indicate that the veteran was seen in 
April 1998 for complaints of chronic left hand pain.  His 
left metacarpals were swollen and he had full range of 
motion.  An occupational therapy consultation was arranged.  
A July 1998 record indicates that the veteran did not show 
for a scheduled occupational therapy appointment and did not 
provide an explanation as to the reason for his failure to 
show.  It was noted that he was to be discharged from 
occupational therapy as per department attendance policy and 
a new consultation was required to resume occupational 
therapy intervention.

The veteran underwent VA orthopedic examination in March 
1999.  According to the examination report, he developed left 
hand swelling in service and underwent a biopsy but results 
were inconclusive.  He was incarcerated for seventeen years 
and then received some medical treatment at a VA outpatient 
clinic.  He currently complained of pain, weakness, numbness, 
and loss of strength.  When asked for precipitating factors 
of flare-ups, he said "they just come" and indicated they 
were alleviated when they "just go".  He said that the 
numbness and loss of grip were constantly present.  He denied 
any dislocation or inflammatory arthritis.  The veteran 
worked as a paralegal for four years and still did, and 
performed volunteer work.  

On examination, it was noted that the veteran was right 
handed.  Range of motion tests revealed that the veteran 
abducted and adducted the fingers of both hands normally.  He 
touched the tips of all right and left fingers with the right 
and left thumbs easily.  The tips of all fingers of both 
hands approximated the median transverse fold of the right 
and left palm.  Results of electrodiagnostic tests revealed a 
normal nerve conduction study of the left upper extremity.

Also in March 1999, the veteran underwent VA examination for 
scars.  According to the examination report, he had a 3.5 
centimeter (cm.) healed surgical scar on the dorsal web of 
the left hand between the index and middle finger metacarpal 
heads.  Cramps, numbness and loss of grip were noted.  There 
was no ulceration, breakdown, tenderness, elevation, 
depression, loss of underlying tissue, inflammation, edema, 
or keloids.  The scar was on the dorsum of the left hand.  
The diagnosis was healed scar on the dorsum of the left hand.

In April 2005, the veteran underwent VA neurological 
examination.  According to the examination report, the 
veteran had a history of recurrent intermittent swelling of 
the left hand, particularly the head of the left index finger 
and the left middle finger head of the metacarpal bone since 
service.  In service he underwent various tests that were 
negative and, in August 1979, underwent a synovial biopsy of 
the left 1st index finger that resulted in a finding of 
nonspecific synovitis.  Since that time, the veteran had 
recurrent intermittent swelling of the head of the left index 
finger metacarpal area that was associated with a tingling 
sensation.  Since service he also had decreased hand grip on 
the left that he said was due to pain and when it swelled, 
the hand grip weakened.  It was noted that the veteran was 
right handed.

On examination, there was no atrophy, and tone and power were 
normal, except that the left hand grip was 4+/5.  Reflexes 
were 2+ and symmetric in the arms and legs.  Sensory 
examination revealed no consistent dermatomal decreases to 
pin prick sensation.  There was patchy loss over the left 
index finger metacarpal head.  Stance and gait were normal.  
The clinical impression was left hand synovitis at the top of 
the left index finger metacarpal bone.  

In May 2005, the veteran underwent a VA hand examination.  
According to the examination report, he subjectively 
complained of left hand problems since 1979 when he had 
surgery in service.  He was last treated at a VA medical 
facility a year or two ago.  He reported intermittent left 
hand swelling and numbness that occurred with excessive 
activities.  It was noted that the veteran was independent in 
activities of daily living.  He was right-handed and employed 
as a paralegal.  Pain sometimes was aggravated with lifting 
heavy files.  

On examination, it was noted that ankylosis was not an issue.  
There was full range of motion of all joints in both hands.  
The veteran's left hand was tender on palpation and with 
range of motion of the second and third metacarpal 
interphalangeal joints.  Pain increased with repetitive 
movements and there was some edema/redness at these joints.  
There were no gaps between fingers.  Left hand grip muscle 
power was 4+/5.  Function was additionally limited by 
pain/lack of endurance following repetitive use.  It was 
noted that x-rays of the left hand showed osteoarthritis of 
the metacarpal interphalangeal joints mostly of the third 
metacarpal interphalangeal joint.  The diagnosis was 
osteoarthritis of the left third metacarpal interphalangeal 
joint.  The VA examiner opined that there was left hand 
effective function.  According to the examiner, in view of 
the veteran's left third finger disability, it was not as 
least as likely as not that such disability was comparable to 
ankylosis of the right third finger or amputation of the 
finger.  It was at least as likely as not slightly weaker, 
but fully functional.

Also in May 2005, the veteran underwent VA examination for 
scars.  According to the examination report, he had old 
healed post-operative small scars over the left third 
metacarpal interphalangeal area described by the examiner as 
"barely visible".  There was pain on examination, with no 
underlying tissue adherence.  Texture was smooth, and the 
scars were not unstable, elevated or depressed.  The scars 
were superficial (with no underlying soft tissue damage).  
They were not deep, and there was no inflammation, edema, or 
keloid formation.  The scars were reddish in color.  There 
were no induration or inflexibility areas.  There was painful 
range of motion of the left third metacarpal interphangeal 
joint.  The clinical diagnosis was old healed post-biopsy 
scar of the left third metacarpal interphalangeal joint area. 

III.	Legal Analysis

A. Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service- 
connected left leg and left upper extremity scars, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The Board here notes that, with regard to the veteran's claim 
for a compensable evaluation for his left hand surgical scar, 
this is a case in which the veteran has expressed continuous 
disagreement with the initial rating assignment. The Court 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Finally, as set forth in detail below, during the pendency of 
the veteran's appeal, the criteria for evaluating both skin 
and finger disabilities were amended.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).

The May 2004 SSOC reflects that the RO considered the new 
criteria for rating skin and finger disabilities, and other 
pertinent ones, in evaluating the veteran's claims.  The 
veteran and his representative were afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
at 384.

1.	Compensable Evaluation for Nonspecific Synovitis of the 
Left Third Metacarpal Joint

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2005).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2005).  The 
intent of the Rating Schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and non weight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The Board recognizes that the court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected metacarpal joint disability 
is evaluated as noncompensable under DC 5020-5010.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  

As noted, during the course of this appeal, VA revised 
Diagnostic Codes 5216-5230 that pertain to ankylosis and 
limitation of motion of fingers.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002).  The revisions became effective August 
26, 2002 (codified at 38 C.F.R. § 4.71a, DCs 5216-5230 
(2005)).

Under Diagnostic Code 5226, effective prior to August 26, 
2002, a 0 percent rating was warranted for favorable or 
unfavorable ankylosis of the middle finger of the major or 
minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).  

Effective from August 26, 2002, DC 5226 provides a maximum 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, DC 5226 
(2005).

For the long (middle) finger (digit III), zero degrees of 
flexion represents the finger fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand" (2005)

Effective August 26, 2002, under DC 5229, the new rating 
criteria provide evaluations for limitation of motion of 
fingers.  For the long finger, a 10 percent evaluation is 
provided for limitation of motion, with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, whether it affects the minor or the major hand.  A 
noncompensable evaluation is provided where there is 
limitation of motion, with a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and extension is limited by no more than 30 degrees, whether 
it affects the minor or the major hand.  38 C.F.R. § 4.71a, 
DC 5229 (2005).

As noted, synovitis is rated as arthritis according to 
limitation of motion for the joint or joints involved.  In 
Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that 
DC 5003 and 38 C.F.R. § 4.59 deem painful motion of a major 
joint or group of minor joints caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in. Pursuant to Diagnostic Code 
5003, degenerative arthritis, established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.

Giving the veteran the benefit of the doubt, upon review of 
the probative and competent medical evidence, the Board is of 
the opinion that a 10 percent rating is warranted for his 
service connected nonspecific synovitis of the left third 
metacarpophalangeal joint for the reasons set forth below. 

Initially, the Board notes that the veteran does not meet the 
criteria for a compensable rating under DC 5226 as there is 
no clinical evidence of ankylosis of the third finger.  As 
well, at both the March 1999 and May 2005 VA examinations, 
the examiner found that the veteran had essentially normal 
function and range of motion of his left hand (his minor 
hand).  Thus, neither the old nor the new version of 
38 C.F.R. § 4.71a, as it pertains to rating finger 
disability, is more favorable to the veteran as the potential 
evaluation remains noncompensable under DC 5226.

Further, there is no objective basis for a compensable 
evaluation based upon limitation of motion of the left third 
finger under DC 5229.  Clinical evaluations in March 1999 and 
May 2005 have reported essentially full range of motion of 
the finger at issue.  Moreover, the competent medical 
evidence does not show that the veteran's pain results in 
additional limitation of motion that more nearly approximates 
a gap of one inch (2.5 cm) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  That is, there is no evidence of 
additional loss of motion due to pain or flare-ups, supported 
by objective findings, that would warrant a 10 percent rating 
under DC 5229, or weakness, fatigue, incoordination or flare-
ups of these latter symptoms that result in such additional 
loss of motion.  Thus, the Board finds that a 10 percent 
rating under DC 5229, including consideration of §§ 4.40 and 
4.45 is not warranted.  See DeLuca v. Brown, 8 Vet. App. at 
202.

However, the Board's analysis does not end here.  The 
evidence reveals that there is evidence of synovitis with 
painful swelling, and presumably, some limitation of finger 
motion and grip strength during flare-ups.  The April and May 
2005 VA examination reports are not referable to findings of 
any appreciable limitation of motion of the left third 
finger.  The May 2005 VA examiner noted, however, that there 
was intermittent left hand swelling and numbness and 
increased pain with repetitive movements.  Tenderness on 
palpation and with range of motion of the second and third 
metacarpal interphalangeal joints was also noted.  With the 
presence of synovitis of at least two joints of the left 
middle finger, and with some pain upon motion of these 
joints, the Board finds that a 10 percent schedular rating, 
but no more, is warranted for nonspecific synovitis of the 
left third metacarpal interphalangeal joint on the basis of 
arthritis of at least two minor joints, the second and third 
joints, under DC 5020-5003.

However, a higher rating is not warranted as limitation of 
motion is an overlapping symptom considered in both DC 5003 
and DC 5229.  See 38 C.F.R. § 4.14.  A 10 percent rating is 
the maximum rating allowed under DC 5229 base upon limitation 
of motion of the left middle finger.  

Accordingly, in resolving the benefit of the doubt in the 
veteran's favor, to this limited extent, a 10 percent rating 
but no more, is granted for his service-connected nonspecific 
synovitis, of the third metacarpal interphalangeal joint.  
38 U.S.C.A. § 5107(b).


2. Initial Compensable Evaluation for Surgical Scar of the 
Web of the Left Hand between the Index and Middle Fingers

The veteran's service-connected surgical scar on the web of 
his left hand is currently rated as noncompensable under 
38 C.F.R. § 4.118, DC 7805.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the criteria for rating skin disabilities, 
including scars, were revised.  See 67 Fed. Reg. 49,590 - 
49,599 (July 31, 2002) and corrections in 67 Fed. Reg. 58,448 
- 58,449 (Sept. 16, 2002).  The modifications to the Rating 
Schedule changed the criteria for rating scars under DCs 
7800-7805 (now codified at 38 C.F.R. § 4.118, DCs 7800-7805).

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.

Under the old criteria, effective prior to August 30, 2002, 
Diagnostic Code 7800 pertained to scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provided ratings for 
scars from second and third degree burns.  As the medical 
evidence of record indicates the scars at issue in this case 
are not on the veteran's head, face, or neck, nor are they 
the result of second or third degree burns, these provisions 
are not for application.

Under Diagnostic Code 7803, a maximum 10 percent rating was 
assigned for scars which were poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a maximum 10 percent 
evaluation was assigned for scars which were tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provided that other scars could be rated based on limitation 
on function of the affected part.  38 C.F.R. § 4.118 (2002).  
In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

The objective medical evidence of record reflects that the 
veteran's left hand web scar has consistently been described 
by examiners as well-healed.

Applying the criteria set forth above to the facts in this 
case, the Board finds that an initial compensable rating for 
a surgical scar on the web of the veteran's left hand is not 
warranted.  In this case, the objective medical evidence of 
record does not establish that his left hand scar is 
productive of any limitation of function, not otherwise rated 
under DC 5003, and described above.  Thus, an initial 
compensable rating is not warranted under the criteria in 
effect prior to August 30, 2002, for rating scars.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 through 7805 (2002), effective 
prior to August 30, 2002.

The Board has also considered the revised criteria for rating 
skin disabilities which were effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections in 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805).  Based on the 
facts of this case, the Board finds that the revised 
regulations are not significantly different from the 
regulations in effect prior to August 30, 2002, and are not 
more favorable to the veteran.

The amended version of Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  Again, given the 
location of the veteran's scar, this provision is not 
appropriate.

Diagnostic Code 7801 provides a rating for scars, other than 
head, face, or neck, that are deep or that cause limited 
motion.  A deep scar is one associated with underlying soft 
tissue damage.  See Note (2) following 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Under this provision, a 10 percent 
rating is warranted for area or areas exceeding 6 square 
inches (39 sq. cm.) and a 20 percent rating is warranted for 
area or areas exceeding 12 square inches (77 sq. cm.).  In 
this case, however, the medical evidence of record does not 
establish that the veteran's left hand web scar is deep or 
causes limitation of motion.  In any event, the evidence 
shows that the scar on the veteran's left hand does not 
exceed 6 square inches.  Thus, application of this provision 
does not result in an initial compensable rating.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a maximum 10 percent disability 
evaluation. In this case, the veteran's left hand scar does 
not cover an area of even144 square inches.  Thus, a 
compensable evaluation is not warranted under this provision.

Under Diagnostic Code 7803, unstable superficial scars will 
be rated as 10 percent disabling.  Under Diagnostic Code 
7804, superficial scars which are painful on examination will 
be rated as 10 percent disabling.  The objective medical 
evidence fails to demonstrate that the veteran's service-
connected left hand web scar is an unstable and superficial 
scar.  Although the veteran has complained of tenderness 
associated with the scar, the May 2005 VA examiner 
specifically noted that the veteran's scar was superficial 
and "barely visible".
 
Finally, Diagnostic Code 7805 provides that other scars will 
be rated on limitation of function of affected part.  For the 
reasons discussed above, the Board finds that a higher rating 
is not warranted under this provision.

The Board has also considered the criteria for rating 
disabilities of the hand and digits.  See 38 C.F.R. § 4.71a, 
DCs 5215-5230 (2005).  However, in light of the Board's 
decision herein, the veteran is now in receipt of a separate 
compensable evaluation for his left third metacarpal 
disability under DC 5020-5003, as detailed above, and there 
is no evidence other left hand disability associated with the 
left hand scar.  Thus, the Board finds that such provisions 
are not applicable, given the nature of the veteran's 
service-connected disability.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).

As such, the Board is of the opinion that an initial 
compensable rating for a surgical scar of the web of the left 
hand between the index and middle fingers is not warranted.  
The preponderance of the objective medical evidence is 
against the veteran's claim.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected left 
hand scar, as the Court indicated can be done in this type of 
case. Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.

3	Both Disabilities

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for left third metacarpal joint and 
surgical scar disabilities.  The veteran has alleged that his 
left hand disabilities have affected his ability to obtain 
and maintain substantially gainful employment.  However, the 
evidentiary record does not support those contentions, 
particularly in the absence of any clinically demonstrable 
evidence of such symptoms since service.  As well, the record 
reflects that the veteran is currently employed as a 
paralegal.  In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.	Entitlement to Special Monthly Compensation Based 
on the Loss of Use of A Finger of the Left Hand

Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain 
medical criteria are met.  The level of SMC provided under 38 
U.S.C.A. § 1114(k) is payable in certain circumstances 
including, in pertinent part, the anatomical loss of or loss 
of use of one hand.  

The term "loss of use" of a hand is defined by 38 C.F.R. § 
3.350(a)(2) and 4.63 as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a hand include complete 
ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning a SMC award is 
not whether amputation is warranted but whether the appellant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.  
Id.

The veteran contends that he is entitled to SMC because he 
has essentially lost the use of his left hand due to the 
service- connected nonspecific synovitis of the left third 
metacarpal joint and surgical scar on the web of the left 
hand between the index and middle fingers. 

The objective medical evidence of record reveals that while 
there was patchy loss of sensation over the left index finger 
metacarpal head, there was no consistent dermatomal decrease 
to pin prick sensation found on VA neurological examination 
in April 2005.  As well, the April and May 2005 VA examiners 
found that the veteran had nearly normal (4+/5) grip strength 
in the left hand and the March 1999 VA examiner reported that 
the veteran had good grasping strength in both hands.  Even 
with consideration of the veteran's subjective complaints of 
pain, such findings clearly do not reflect such impairment of 
left hand function that no effective function remains, other 
than that which would be equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthetic appliance.  See 38 C.F.R. § 4.63.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for SMC for loss of use of the left hand.

C.	10 Percent Evaluation Pursuant to 38 C.F.R. § 3.324

The veteran argues that a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is warranted.  

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. § 
3.324.

In light of the Board's decision herein, that grants a 10 
percent evaluation for the veteran's nonspecific synovitis of 
the left third metacarpal joint, his claim for a 10 percent 
evaluation pursuant to 38 C.F.R. § 3.324 is rendered moot.




	(CONTINUED ON NEXT PAGE)




ORDER

A 10 percent evaluation, but no more, for nonspecific 
synovitis of the left third metacarpal joint is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial compensable evaluation for a surgical scar at the 
web of the left hand, between the index and middle fingers, 
is denied

Special monthly compensation based on the loss of use of a 
finger of the left hand is denied.

A 10 percent evaluation pursuant to 38 C.F.R. § 3.324 is 
rendered moot and the claim is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


